Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.1993 Page 1 of 74



 1                        UNITED STATES DISTRICT COURT

 2                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA

 3    CITY OF IMPERIAL BEACH, a         )
      municipal corporation, et al.,    )
 4                                      )       No. 3:18-CV-00457-JM-LL
                Plaintiffs,             )
 5                                      )
      v.                                )        November 19, 2018
 6                                      )
      THE INTERNATIONAL BOUNDARY &      )
 7    WATER COMMISSION - UNITED STATES )
      SECTION, an agency of the United )
 8    States, et al.,                   )
                                        )       Courtroom 5D
 9              Defendants.             )
      __________________________________)        San Diego, California
10

11                         TRANSCRIPT OF PROCEEDINGS

12                               (Oral Argument)

13

14         BEFORE THE HONORABLE JEFFREY T. MILLER, DISTRICT JUDGE

15

16

17

18

19

20

21

22    COURT REPORTER:              AMANDA M. LeGORE
                                   RDR, CRR, CRC, FCRR, CACSR
23                                 U.S. District Court
                                   333 West Broadway, Suite 420
24                                 San Diego, CA 92101
                                   amanda_legore@casd.uscourts.gov
25
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.1994 Page 2 of 74
                                                                     2


 1    APPEARANCES:

 2    FOR PLAINTIFF CITY OF
      IMPERIAL BEACH, et al.:      MATTHEW EDLING
 3                                 Sher Edling, LLP
                                   100 Montgomery Street, Suite 1410
 4                                 San Francisco, CA 94104
                                   (628)231-2500
 5

 6    FOR PLAINTIFF SAN DIEGO
      UNIFIED PORT DISTRICT:       JOHN CARTER
 7                                 San Diego Unified Port District
                                   Office of the Port Attorney
 8                                 3165 Pacific Highway
                                   San Diego, CA 92101
 9                                 (619)686-6219

10

11    FOR THE DEFENDANT
      UNITED STATES:               ANDREW COGHLAN
12                                 Environmental Defense Section
                                   U.S. Department of Justice
13                                 PO Box 7611
                                   Washington, D.C. 20044
14                                 (202)514-9275

15

16                                 DEBRA CARFORA
                                   U.S. Department of Justice
17                                 Environment & Natural Resources Div.
                                   601 D Street NW_Washington, DC 20004
18                                 (202)514-2640

19
      FOR DEFENDANT VEOLIA:        THOMAS BIENERT
20                                 ANNE UYEDA
                                   Bienert, Miller & Katzman, PLC
21                                 903 Calle Amanecer, Suite 350
                                   San Clemente, CA 92673
22                                 (949)369-3700

23

24

25
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.1995 Page 3 of 74
                                                                     3


 1                        UNITED STATES DISTRICT COURT

 2                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA

 3    SURFRIDER FOUNDATION, a           )
      California nonprofit corporation, )
 4                                      )       No. 3:18-CV-01621-JM-LL
                Plaintiff,              )
 5                                      )
      v.                                )        November 19, 2018
 6                                      )
      THE INTERNATIONAL BOUNDARY &      )
 7    WATER COMMISSION - UNITED STATES )
      SECTION, an agency of the United )
 8    States, et al.,                   )
                                        )       Courtroom 5D
 9              Defendant.              )
      __________________________________)        San Diego, California
10

11                         TRANSCRIPT OF PROCEEDINGS

12                               (Oral Argument)

13

14         BEFORE THE HONORABLE JEFFREY T. MILLER, DISTRICT JUDGE

15

16

17

18

19

20

21

22    COURT REPORTER:              AMANDA M. LeGORE
                                   RDR, CRR, CRC, FCRR, CACSR
23                                 U.S. District Court
                                   333 West Broadway, Suite 420
24                                 San Diego, CA 92101
                                   amanda_legore@casd.uscourts.gov
25
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.1996 Page 4 of 74
                                                                     4


 1    APPEARANCES:

 2    FOR PLAINTIFF
      SURFRIDER:                   MARGARET WARNER
 3                                 JIAXIAO ZHANG
                                   ANGELA HOWE
 4                                 McDermott, Will & Emery
                                   500 North Capitol Street, NW
 5                                 Washington, DC 20001
                                   (202)756-8228
 6

 7

 8    FOR THE DEFENDANT
      UNITED STATES:               ANDREW COGHLAN
 9                                 Environmental Defense Section
                                   U.S. Department of Justice
10                                 PO Box 7611
                                   Washington, D.C. 20044
11                                 (202)514-9275

12
                                   DEBRA CARFORA
13                                 U.S. Department of Justice
                                   Environment & Natural Resources Div.
14                                 601 D Street NW_Washington, DC 20004
                                   (202)514-2640
15

16

17

18

19

20

21

22

23

24

25
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.1997 Page 5 of 74
                                                                     5


 1                  (Monday, November 19, 2018; 9:00 a.m.)

 2

 3                            P R O C E E D I N G S

 4

 5               THE COURT:    Good morning, everyone.      Please be

 6    seated.

 7               THE ATTORNEYS:     Good morning, your Honor.

 8               THE CLERK:    Nos. 1 and 2 on calendar.      Case No.

 9    18-CV-0457, City of Imperial Beach versus The International

10    Boundary and Water Commission.       And Case No. 18-CV-1621,

11    Surfrider Foundation v. The International Boundary and Water

12    Commission, on for motion hearing.

13               THE COURT:    Okay.   Counsel, would you state your

14    appearances, please.

15               Why don't we start off in City of Imperial Beach.

16    Who do we have here?

17               MR. EDLING:    Good morning, your Honor.       Matt Edling

18    and John Carter on behalf of the plaintiffs.

19               THE COURT:    Okay.   Thank you.

20               And for Surfrider?

21               MS. WARNER:    Good morning, your Honor.       Peg Warner,

22    McDermott Will & Emery, along with Ms. Zhang and Ms. Ruth

23    [sic], for Surfrider Foundation.

24               THE COURT:    Okay.   Who will be arguing -- let me --

25    let me hear from the defendants, before you let me know who's
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.1998 Page 6 of 74
                                                                     6


 1    actually going to be arguing.

 2               MR. COGHLAN:    Good morning, your Honor.       Andrew

 3    Coghlan for the United States.

 4               MS. CARFORA:    Deborah Carfora for the United States.

 5               MR. BIENERT:    Good morning, your Honor.       Thomas

 6    Bienert and Anne Uyeda for Veolia North America.          And I will be

 7    arguing, your Honor, for Veolia.

 8               THE COURT:    Okay.    All right.    Let's start with the

 9    moving parties here.

10               These are 12(b)(6) motions filed in -- in both

11    actions.   So I think perhaps the best way to proceed would be

12    to have -- would be to have the moving parties argue.          And then

13    we'll give City of Imperial Beach, et al., and then Surfrider

14    an opportunity to respond.       All right?

15               MR. COGHLAN:    Okay, your Honor.     If it's okay with

16    the Court, I'll go first for the United States.

17               THE COURT:    It sure is.    Yeah.   Why don't you step to

18    the lectern.

19               Mr. Coghlan?

20               MR. COGHLAN:    Yes, sir.

21               THE COURT:    Um-hmm, please.

22               MR. COGHLAN:    I would like to begin, if I could, with

23    the claim that the flood control structure violates the Clean

24    Water Act.   And that claim fails because, on its plain terms,

25    the Clean Water Act cannot be applied to impair or affect the
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.1999 Page 7 of 74
                                                                     7


 1    provisions of the treaty.

 2               And on the unusual facts of this case, the

 3    application of the Clean Water Act urged by plaintiffs would do

 4    exactly that.    And it would do just that for three related

 5    reasons.

 6               The first one is the movement of pollutants through

 7    the flood control structure is fundamentally an international

 8    problem.

 9               Second, the United States and Mexico have agreed to

10    address international pollution problems through a bilateral

11    diplomatic negotiation process.

12               And, third, the application of the Clean Water Act

13    urged by plaintiffs would necessarily impair or affect the

14    provisions of those treaty arrangements by imposing on the

15    United States Government an open-ended obligation to assume

16    control over water quality in the Tijuana River.

17               And the first of those reasons is fairly

18    straightforward, your Honor.      The Tijuana River is an

19    international river.     It flows through the Mexican city of

20    Tijuana before crossing the border and entering the flood

21    control structure.

22               That structure is just a simple concrete channel.             It

23    does not generate any pollutants.       And so any pollutants that

24    are in the flood control structure necessarily originate

25    upstream in Mexico.
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2000 Page 8 of 74
                                                                     8


 1               To say, as plaintiffs do now, that the movement of

 2    pollutants in the flood control structure is a purely domestic

 3    problem with no international dimension just ignores the plain

 4    facts of this case.     We're dealing with pollution that

 5    originates in Mexico and flows into the United States.           That is

 6    an international pollution problem.

 7               Which brings me to my second point, which is that the

 8    United States Government and the Government of Mexico have

 9    agreed to resolve international pollution problems through a

10    bilateral negotiation process.

11               Article III of the 1944 treaty commits both

12    governments to address border sanitation problems through the

13    implementation of measures and works that are mutually agreed

14    upon.

15               Minute 261 refines that commitment by requiring the

16    United States and Mexico to jointly assess the causes and the

17    potential solution to the border sanitation problems, and then

18    to memorialize the agreed-upon courses of action in the treaty

19    minute.   Over the years, the United States and Mexico, through

20    the treaty minute process --

21               THE COURT:    Isn't -- isn't the basic issue here

22    whether or not Congress unequivocally consented to suit under

23    the -- under the Clean Water Act?

24               MR. COGHLAN:    That is a component of the issue here,

25    your Honor.
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2001 Page 9 of 74
                                                                     9


 1               What -- what's clear here is that Congress said that

 2    the Clean Water Act cannot --

 3               THE COURT:    Any citizen can sue, basically, under the

 4    Clean Water Act, and that includes suing the United States

 5    Government, unless sovereign immunity attaches.         And sovereign

 6    immunity may not attach unless, in this case, the -- the action

 7    would affect or impair the provisions of -- of a treaty.

 8               And -- and you're taking the position, here, that

 9    somehow this will affect the -- the treaty, the 1944 treaty.

10    That's your -- that's your fundamental decision.          And as part

11    of your argument, you're -- you're positing the theory that

12    this will affect the negotiation position of the United States

13    vis-a-vis Mexico.

14               MR. COGHLAN:    (Nods head.)

15               THE COURT:    These are -- these are conclusions.

16    They're conclusory allegations.       How do we know that?

17               MR. COGHLAN:    We know that, your Honor, for several

18    reasons.   The first is what would happen if the flood control

19    structure was subject to Clean Water Act requirements.

20               So plaintiffs have argued that the flow of water

21    through the flood control structure into unimproved structures

22    of the Tijuana River violates sections of the Clean Water Act

23    because it is not made with a NPDES permit.         If the NPDES

24    permit were imposed on the flood control structure, then by

25    operation of law, USIBWC would be responsible for ensuring the
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2002 Page 10 of 74
                                                                    10


 1    quality of water that passes across the border into the flood

 2    control structure and then out of the flood control structure.

 3    That's not conjectural.      That is not hypothetical.      That is

 4    just what a NPDES permit would do.

 5                The effect is that the United States Government would

 6    have an open-ended legal obligation to ensure water quality of

 7    the Tijuana River.

 8                Now, that's not something that the United States

 9    Government has agreed to do through bilateral negotiation

10    process with Mexico.      Any bilateral negotiation with -- process

11    with Mexico to address the flow of pollutants across the border

12    from Mexico into the United States would effectively be

13    pre-figured by the application of the Clean Water Act.           So it's

14    not to say that the United States Government does not have the

15    authority, necessarily, to address pollutants inside the

16    borders of the United States.       It's that the Clean Water Act,

17    by its plain terms, can't be used to compel the United States

18    to assume that open-ended obligation, bypassing the diplomatic

19    process that the treaty specifically provides in order to

20    resolve these problems jointly with Mexico.

21                Now, the United States Government and the Government

22    of Mexico, over the years, have used that process of bilateral

23    negotiation, that treaty minute process to undertake a variety

24    of measures in the Tijuana/San Diego region to address the

25    evolving problem of transboundary flows in the region.
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2003 Page 11 of 74
                                                                    11


 1                And if you look at those past treaty minutes, what

 2    you'll see is that in every instance -- almost every instance,

 3    I should say, those treaty minutes reflect a commitment by the

 4    Government of Mexico to assume responsibility for pollution

 5    that originates in Mexico by constructing new or upgrading

 6    existing works in the city of Tijuana.        And the exception to

 7    that, of course, is the South Bay international water treatment

 8    plant and the associated canyon collectors.

 9                The United States Government agreed to construct

10    those works in San Diego for the purposes of treating 25

11    million gallons a day of Tijuana's wastewater.

12                THE COURT:    What about -- what about the construction

13    of the berm that allows for diversion of waste material to

14    the -- the CILA diversionary features.        Aren't those in Mexico?

15    Aren't those south of the border?

16                MR. COGHLAN:    Well, the United States Government

17    agreed, in consultation with Mexico, to build a temporary berm

18    in the flood control structure for the purposes of diverting

19    limited quantities --

20                THE COURT:    But that's south -- that's south of

21    Mexico.   Excuse me, south of the border.

22                MR. COGHLAN:    No, your Honor.     The berm itself is in

23    the United States.     The water that it prevents from entering

24    any further into the United States is approximately right at

25    the border.    So it prevents water from moving through the flood
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2004 Page 12 of 74
                                                                    12


 1    control structure into downstream reaches of the water.

 2                THE COURT:    On which side -- on which side of the

 3    border is it?    The U.S. side or the Mexican side?        This

 4    so-called berm that diverts water to the CILA diversion?

 5                MR. COGHLAN:    I believe it is just inside the border,

 6    on the U.S. side, your Honor.

 7                THE COURT:    Just inside the border?

 8                MR. COGHLAN:    Yes, yes.

 9                THE COURT:    Okay.

10                MR. COGHLAN:    But what that does is it diverts a

11    limited quantity of dry-weather flow to the CILA diversion

12    structure.    It diverts a limited quantity of water from

13    crossing the border, into the -- in -- diverts it into the CILA

14    diversion structure.

15                That's different in kind to what the NPDES permit

16    would do.    The NPDES permit would impose on the United States

17    responsibility for assuring the flow of any water -- wet

18    weather or dry weather -- that flowed through the flood control

19    structure.

20                That's a much greater obligation.       This is not a

21    question of just creating a temporary berm in there for

22    addressing all pollution problems.        This is an opened-ended

23    obligation to assure the water quality of all waters that flow

24    in wet water or dry, through the --

25                THE COURT:    Wouldn't your argument also apply to the
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2005 Page 13 of 74
                                                                    13


 1    permit that was required for the canyon collectors?           Why didn't

 2    that -- why didn't that basically suffer from the same negative

 3    potential that it affected the negotiation position between the

 4    countries?

 5                MR. COGHLAN:    Well, I make two points in response to

 6    that, your Honor.     The first is that the question on the second

 7    claim with respect to the canyon collectors is what the NPDES

 8    permit that indisputably governs -- to some extent -- the

 9    operation that those canyon collectors actually requires.            Now,

10    we have an ambiguous permit --

11                THE COURT:    Well, let me stop you there then.

12    Couldn't we make the same argument with respect to any permit

13    that might be required with respect to the channel?           It would

14    depend upon what the permit required.        And to the extent the

15    permit would require something that wasn't a -- a -- a

16    categorical and false remediation of -- of the entire issue, it

17    would still allow the two countries to -- to negotiate.

18                MR. COGHLAN:    Well, you're anticipating my second

19    point, your Honor, which is that the canyon collectors in the

20    South Bay treatment plant, that those collectors are pertinent

21    to, were created for the express purpose of treating, to

22    secondary standards, 25 million gallons of Tijuana's

23    wastewater.

24                The NPDES permit that governs the international water

25    treatment plan requires it to treat, to secondary standards, 25
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2006 Page 14 of 74
                                                                    14


 1    million gallons a day of Tijuana's wastewater.

 2                THE COURT:    You're speaking rather quickly.

 3                MR. COGHLAN:    I'm sorry.

 4                THE COURT:    But let me -- let me have you back up.

 5    You're not saying that the canyon collectors were built for the

 6    purpose of basically handling up to 25 million gallons of

 7    wastewater a day, were you?

 8                MR. COGHLAN:    No, I'm not, your Honor.      What I'm

 9    saying is that the canyon collectors are pertinent to the plan

10    and are designed to move a limited quantity of --

11                THE COURT:    Yeah, very small.     It would just be a

12    tiny fraction of the 25 million gallons a day?

13                MR. COGHLAN:    Exactly.    Exactly, your Honor.     And so

14    the requirements of the NPDES permit don't impose on the canyon

15    collectors and the wastewater treatment plant in a function

16    that was never contemplated for those -- for the imposition of

17    a NPDES permit requirement.       But the flood control structure

18    would.   The flood control structure has no border sanitation

19    application whatsoever.      It was just designed to prevent floods

20    from damaging property on both sides of the border.           And

21    that's -- that's all it does.

22                The imposition of the NPDES permit, in that case,

23    would enlarge that function into something that was never

24    contemplated when the two governments agreed to jointly

25    construct that flood control structure.         I think that's the key
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2007 Page 15 of 74
                                                                    15


 1    difference between these two issues.

 2                THE COURT:    Okay.

 3                MR. COGHLAN:    I think it's -- it's instructive to

 4    look at the process that the United States went through before

 5    agreeing to build the international water treatment plant and

 6    the canyon collectors.      The agreement, in principle, to

 7    construct those works was announced at a meeting between the

 8    President of the United States and the President of Mexico.               It

 9    was preceded by several years of careful study by USIBWC and

10    its Mexican counterpart CILA.

11                And the minute that provides for the construction of

12    those works was approved by the American Secretary of State and

13    the Mexican foreign relations minister.         And by my count, at

14    least, it took three acts of Congress to actually get the plan

15    built.   So the assumption by the United States Government of

16    responsibility over a limited, finite quantity of Tijuana's

17    wastewater was a foreign policy decision that was informed by

18    engineering study and bilateral negotiation and expressly

19    endorsed by act of Congress.       Which is precisely what the

20    treaty contemplates.      And that's the process that plaintiffs

21    urged application of the Clean Water Act would completely

22    by-pass.

23                If the flood control structure is subject to NPDES

24    permitting requirements, it would require USIBWC to guarantee

25    water quality inside the flood control structure.
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2008 Page 16 of 74
                                                                    16


 1                Now, Mexico might agree to build some works within

 2    its border, upgrade some works in its borders through process

 3    of negotiation.     But the ultimate outcome of any such

 4    negotiation is in many ways pre-figured.         The United States

 5    Government is the entity that's left ultimately holding the

 6    bag.   The buck would stop with the United States Government.

 7    That's the rub.

 8                I mean, the United States Government has the legal

 9    authority potentially to do all of those things.          It's not that

10    the United States Government would never do those things.            It's

11    that Congress will not allow the Clean Water Act -- or has

12    precluded the Clean Water Act's application to require the

13    United States Government to do those things without going

14    through the treaty process.

15                I would just add, your Honor, with respect to the

16    RCRA claims raised by the City of Imperial Beach plaintiffs, we

17    don't have a lot to add.      We think the Court properly decided

18    those claims in the first instance.        The only new factual

19    allegations were not mentioned anywhere in the NOI letter, and

20    we think that those claims should be dismissed.

21                Again, I'm happy to answer any questions about those

22    RCRA claims.

23                THE COURT:    Was that your primary position -- your --

24    your most important defense here, that the new allegations were

25    not set forth in the letter and -- and, therefore, the Court
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2009 Page 17 of 74
                                                                    17


 1    doesn't need to deal with it?

 2                MR. COGHLAN:    That is our primary position, your

 3    Honor.

 4                THE COURT:    What is your fallback position?

 5                MR. COGHLAN:    The fallback position, your Honor, is

 6    that those allegations, the new allegations, the allegations

 7    that by creating berms to divert the flow of water into the

 8    CILA diversion structure, into the drains of the canyon

 9    collectors, that that somehow creates a heightened problem in

10    Tijuana River valley is implausible on its face.          That would be

11    our fallback position, your Honor.        But we don't think the

12    Court needs to reach that because we think the lack of notice

13    in the NOI letter --

14                THE COURT:    What if I do need to reach it?

15                MR. COGHLAN:    Your Honor, I think --

16                THE COURT:    What if there was substantial compliance

17    with the -- with the requirement that a notice letter -- the --

18    the notice letter that was -- that was filed in this case, that

19    was presented in this case covers the -- the new allegations

20    because they're so intertwined with the original allegations

21    that they reasonably put your -- your client on notice?

22                MR. COGHLAN:    Well, your Honor, accepting that

23    premise without conceding it, I would say that the allegations,

24    here, deal with harm that results from the flow of water into

25    Mexico, into the Tijuana River valley.        Staunching the flow of
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2010 Page 18 of 74
                                                                    18


 1    that water does not result in harm.        I think that the

 2    allegation that USIBWC somehow harms the Tijuana River valley

 3    by preventing pollutants from freely flowing into it is

 4    implausible on its face, and I don't know what else to say

 5    about that.

 6                THE COURT:    Well, your position is that, as you put

 7    it, staunching the water or creating these slug (phonetic)

 8    flows, as has been alleged in the second amended complaint and

 9    the specific by the City of Imperial Beach, is of no moment

10    because it doesn't do anything to -- to change the -- the

11    character of the pollution or the harm to the environment.            Is

12    that basically your position?

13                MR. COGHLAN:    Our position is that staunching those

14    flows, preventing them from entering the United States by

15    redirecting them into the CILA diversion structure, which

16    plaintiffs have acknowledged is what the berm does, redirecting

17    them into the canyon collectors, which is what in fact those

18    berms do, does not increase harm.        In fact, decreases harm in

19    the United States because it prevents water that would have

20    otherwise reached from flowing in.

21                THE COURT:    Well, I think the question I have

22    ultimately for both sides is -- is -- is this the kind of

23    allegation that requires some discovery?

24                Some -- some -- some factual development of the

25    record here to determine whether or not this -- this
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2011 Page 19 of 74
                                                                    19


 1    allegation -- if -- if it is a well-pled theory of -- of

 2    pollution or contribution under RCRA, actually has -- has

 3    support -- evidentiary support, ultimately.         You're saying,

 4    well, it's the same thing.       And it's -- it's -- the Court can

 5    just dismiss it because it's not the case.         How can that be the

 6    case?

 7                And then the other side of the case is saying, wait a

 8    minute now.    Now we're dealing with -- with -- with

 9    concentrated polluted material, which in heavy flow periods

10    may -- may be released in -- where the -- the character --

11    essentially where the character of the polluted material has

12    changed, where there's an increased concentration of -- of

13    pathogens and other chemical pollution.         And so that's a --

14    that's a horse of a different color, so to speak.          And that,

15    therefore, that constitutes active involvement or a

16    contribution -- that theory -- that factual theory wasn't

17    before the Court the first time around.

18                I think the -- I think the allegations there are very

19    problematic in terms of adequately pleading under the dictates

20    of Iqbal and Twombly what's required to be pled.          There seems

21    to be a highly speculative level about it, at least in the

22    existing pleadings.     And I'm saying this, obviously, for both

23    sides here.

24                But if in fact this is a new factual theory of

25    contribution under RCRA which can be buttressed by a -- an
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2012 Page 20 of 74
                                                                    20


 1    evidentiary development of the record here, what -- what --

 2    what would be -- what would be your -- your view of that?

 3                Do you still think this is something the Court should

 4    dismiss at -- at what -- what is the threshold of the case?

 5                MR. COGHLAN:    Well, your Honor, I think if -- if you

 6    look past the fatal lack of notice here because it is --

 7                THE COURT:    Let's assume that.

 8                MR. COGHLAN:    Let's assume.

 9                THE COURT:    Let's assume that.     You may -- you may

10    have a good position on notice.

11                MR. COGHLAN:    Yeah.

12                THE COURT:    I haven't made a determination there but

13    it's a question in my mind.       So let's assume for a moment that

14    you have a problem with notice.

15                MR. COGHLAN:    So -- so assuming that away and

16    assuming the speculative and implausible nature of the

17    allegations away, I think what we would ask your Honor, if you

18    determine ultimately that this is a fact question that requires

19    some development through discovery, is just that the order make

20    clear what the scope of that discovery is.         That this is an

21    open-ended theory of RCRA liability that is premised on the

22    pure existence of the flood control structure or the pure

23    existence of the canyon collectors.        That it has something to

24    do very specifically with --

25                THE COURT:    Yes, I think I understand your point.
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2013 Page 21 of 74
                                                                    21


 1                MR. COGHLAN:    (Nods head.)

 2                THE COURT:    In other words, incorporate the analysis

 3    in the original order of the Court because nothing has changed

 4    with respect to that theory of liability under RCRA?

 5                MR. COGHLAN:    Precisely, your Honor.

 6                THE COURT:    Okay.   Okay.

 7                MR. COGHLAN:    Well, if there are no other questions

 8    at this point --

 9                THE COURT:    No, no, no.     Thank you for your -- thank

10    you for your argument, though.       I do appreciate it.

11                MR. COGHLAN:    Thank you, your Honor.

12                MR. BIENERT:    Your Honor, may I have a -- on the last

13    point?

14                THE COURT:    I'm sorry?

15                MR. BIENERT:    On behalf of Veolia, may I just touch

16    on the last question you asked?

17                THE COURT:    Well, certainly.     I was going to

18    recognize you and invite you to step to the lectern and make

19    your argument at this time.       Okay?

20                MR. BIENERT:    Yeah.   My apologies.    I saw counsel

21    getting up, and I just wanted to be practical about --

22                THE COURT:    Oh, certainly.

23                MR. BIENERT:    If this was a good dovetail --

24                THE COURT:    I haven't forgotten you.      Maybe counsel

25    did but I --
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2014 Page 22 of 74
                                                                    22


 1                (Laughter.)

 2                MR. BIENERT:    I'm easily forgotten, your Honor.

 3    Thomas Bienert on behalf of Veolia North America.

 4                The one thing I would say, that even on the face of

 5    what was alleged originally and what was alleged now, on your

 6    last point, your Honor, even with the pleading the way it is,

 7    there's no causal link and here's why.

 8                What the Government's pleading, both it's NOI --

 9    setting aside the fact that it doesn't specify the berm slug

10    flow issue.    But just accepting it for purposes of argument as

11    accurate, and the second amended complaint.         What the complaint

12    is is that -- what I'll call these trickle flows.          These

13    nonweather event flows that the canyon collectors address.            The

14    water comes in at a low level.       As much of it as hopefully can

15    be captured goes into the system at IBWC.         And what doesn't go

16    into the system flows at some level down the canyons that we

17    all looked at together.

18                They don't go off to the ocean unless and until there

19    is a significant rain event, and then it's the torrent of water

20    that pushes everything out a lot further.         So with that, right

21    there, that concept, whether or not --

22                THE COURT:    But that's not a complete -- I don't

23    think that's a complete picture of what this new concept is.

24    You're talking about -- about this just in terms of water flow.

25                There are -- there are -- there's another part of
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2015 Page 23 of 74
                                                                    23


 1    the -- of the new factual theory, and that is that -- that the

 2    movement of the accumulated materials -- the solid material,

 3    now, for want of a better term -- is in and of itself a

 4    handling or a -- a transportation of material.          And the

 5    material that's being handled or transported is of a different

 6    character or quality, posing a different type of threat,

 7    airborne threat, and -- and perhaps other threats that I don't

 8    think was set forth in the first amended complaint; and seems

 9    to be, as I say, a bit of a different factual theory.

10                Would you like to address yourself to that?

11                MR. BIENERT:    Yes, your Honor.     And I'm sort of

12    taking it all in reverse order.       As I see it we have the notice

13    issue.   We have the do we actively -- are we actively involved

14    with it, and then we have the causation.         And simply going to

15    causation and taking what your Honor just pointed out, as I

16    understand their new theory, it's that having these deposits

17    sit there in a pooled condition exacerbates the potential

18    pollutive effects.

19                THE COURT:    That's what the allegation -- well, they

20    don't even go that far.

21                I think their tentative, from my reading of paragraph

22    67 of the second amended complaint, they seem to be using a

23    qualifier or -- or signaling that there's some uncertainty as

24    to whether or not this actually happens.

25                MR. BIENERT:    I think that's right.      But let's take
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2016 Page 24 of 74
                                                                    24


 1    it at full value, whatever we want to say it, conceptually.

 2    But that pooling is going to happen with the low flows, whether

 3    it happens at the canyon collector or whether it happens at

 4    some spot whether it's 100 yards down the canyon or a quarter

 5    mile down the canyon.      In other words, the low flows, they

 6    don't go all the way to the ocean.        They're going to pool

 7    somewhere, if there's enough to pool, in the various top --

 8    topographical areas of the canyon.

 9                THE COURT:    Okay.

10                MR. BIENERT:    So the point I'm making is therefore

11    there is no causal link in this added because of pooling effect

12    theory of pollution that Veolia or IBWC contributes to.

13    Because if it pools because of the berm trying to push it into

14    the grate or if it pools 100 yards down on the canyon or a

15    quarter mile down, it's the fact that it's sitting there that

16    seems to be their theory that could add to the pollution later.

17    And that's going to happen no matter what because it's the same

18    volume of pollution that comes in --

19                THE COURT:    How do we know that, though?

20                Let me -- let me suggest this.       I don't know if

21    you've been out to any of those canyon collectors.          But if you

22    you go out to -- I believe it's Smuggler's Gulch, and you look

23    at the size of that collector, you're dealing with millions and

24    millions of gallons of material being pooled.          And that -- I

25    think -- may be problematic for your argument.
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2017 Page 25 of 74
                                                                    25


 1                You're seeming to equate smaller pool -- pooling

 2    zones downstream in -- in -- in wet events that somehow equate

 3    to what is -- what the capacity is of -- of -- of some of these

 4    canyon collectors.     I don't know.     I haven't walked the -- you

 5    know, the entirety of the natural drainage areas.          But I've

 6    seen the photographs.      I've read the capacities of these

 7    collectors, and I've actually taken a view of them myself.            And

 8    that would -- that would be surprising if there were a-- if

 9    there were natural pools within the natural drainage watershed

10    capable of -- at one particular location, accumulating millions

11    of gallons of polluted material.

12                MR. BIENERT:    And I guess, your Honor, were I -- and

13    by the way, I have been out there, your Honor, multiple times,

14    including -- I was kind of in the background of the tour we all

15    did.

16                THE COURT:    The background was a good place to be on

17    that one.

18                (Laughter.)

19                MR. BIENERT:    Yes, your Honor.

20                And maybe a lot of it is just imposing what I saw in

21    terms of my analysis.      You know, the -- the canyon collectors

22    have sort of the cement weirs, which are a structural attempt

23    to kind of make things drain over towards the grates.           But to

24    the degree that there are some earthen berms or earthen little

25    ridges made to try to direct things through more, it was not my
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2018 Page 26 of 74
                                                                    26


 1    understanding, nor is there an allegation that they are

 2    sufficient to hold millions of gallons.         I thought they were

 3    more directional tools.      So I don't believe there is even an

 4    allegation that there is that type of volume that, in essence,

 5    makes a directional berm turn into the equivalent of a storage

 6    tank.   I just don't believe that's part of the allegation.

 7                And what I will say is -- just the discussion we're

 8    having, while it makes perfect sense intellectually, I think it

 9    does show how speculative everything is getting.          And it brings

10    me back --

11                THE COURT:    That's a good point.     These things are

12    speculative.    And so can they really be resolved on a 12(b)(6)

13    motion?   Should they be resolved on a 12(b)(6) motion?          Or,

14    once again, should there be some development of the record

15    here, the factual record?

16                MR. BIENERT:    What I would at least say, your Honor,

17    is that the plaintiffs have the burden of at least alleging

18    more specificity to get past to where we're actually doing --

19    addressing the full Monte or even a partial discovery of the

20    allegation.

21                In other words, what they have written in was a

22    theory, but a theory isn't proof in a lawsuit.          So I would

23    submit they do need to show more than that.         I would submit

24    that in just looking at the two components, I think that a berm

25    that is aimed at getting more of the sewage into the grates and
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2019 Page 27 of 74
                                                                    27


 1    into the system is not the same as storage.         And I would submit

 2    that under the case law, that is certainly dubious as to

 3    whether that becomes active involvement.         But, more

 4    importantly, I would submit that because logically that same

 5    amount of flow is going to wind up going down the canyon and

 6    stopping at some point or various points in the canyon before a

 7    big rainstorm flushes it out to sea or wherever means we're

 8    dealing with the same pollutants and, therefore, the

 9    causational element is not met.

10                I would also just like to go back.       The NOI issue, I

11    would just say this, your Honor.        I don't think it's

12    appropriate for you to take the time and effort that this Court

13    and the parties were required to address RCRA when we haven't

14    had the NOI on this berm theory, and here's why.

15                As is clear from the law and then I think as is clear

16    from the gist of the NOI, the purpose of the NOI is to see if

17    the parties can work something out so that we're not sitting

18    here spending time and effort in court over it.

19                When one reads the NOI, what is plain and simply

20    clear from the NOI is, hey, IBWC, hey Veolia, you're not doing

21    enough to capture this wastewater that's coming from Mexico and

22    getting into your system.

23                What they're alleging now, the berm theory, is the

24    exact opposite of that.      We now think that because it looks

25    like you're taking an action to try to do what we really
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2020 Page 28 of 74
                                                                    28


 1    wanted -- if we follow their argument -- to get more of that

 2    wastewater into your system -- and we acknowledge once it hits

 3    inside of those grates, Veolia is now responsible for it.

 4                But we were not controlling the stuff that flows

 5    before it gets into the grates.       So what they seem to be saying

 6    now, which is a 180-degree reversal, is it looks to us now, on

 7    reflection, like you've actually taken affirmative steps to try

 8    to get more of the wastewater into your system by building

 9    these berms.

10                Well, we don't like those berms because of all of the

11    things your Honor noted, that they cite in their briefing.            We

12    think it creates more air pollutants.        We think can concentrate

13    things.

14                We can have that discussion, your Honor.        Maybe the

15    solution is no berms at all.

16                THE COURT:    Yeah, it -- after a while the position of

17    the plaintiffs becomes counterproductive.         It's almost

18    counterintuitive.     Because extended logically, it's, "Look,

19    just remove everything.      Let's get -- let's get things back --

20    back to the way they were.       And -- and therefore, we're not

21    going to have a problem with pooling and increased

22    concentration of -- of pollutants.        Let's -- let's create an

23    L.A. flood control district situation where these things just

24    move lickety-split right into the natural drainage and

25    watershed areas.
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2021 Page 29 of 74
                                                                    29


 1                And that's not what they want, I mean, you know --

 2                MR. BIENERT:    Agreed.

 3                THE COURT:    They don't want a reversal of the works

 4    that have been done.      So, at some point in time, you know, the

 5    theories become almost -- as I say, at the very least,

 6    counterintuitive and -- and -- and perhaps very, very

 7    inconsistent with what the -- the plaintiffs would really like

 8    to see out there.     I understand that argument.       Believe me.       I

 9    was -- I was wrestling with that myself a little bit over the

10    weekend.

11                MR. BIENERT:    Well, I would just ask that as to that,

12    if nothing else, based both on the law and, frankly, being

13    practical here.     The appropriate result would be to say let's

14    go back to the NOI table on that issue and you guys give the

15    notice, if that's really where you want to go.          And then the

16    parties have the --

17                THE COURT:    Well, you know, a few minutes ago you

18    raised the specter of the parties trying to work things out,

19    suggesting that this is actually taking place.

20                And I imagine there's been some kind of dialogue

21    over -- over the years, a continuing dialogue.          And the parties

22    are always free to continue those discussions, regardless of

23    whether the -- the initial NOI covers this new theory.           I mean,

24    that shouldn't be any impediment to active and -- and

25    constructive discussions between the parties.
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2022 Page 30 of 74
                                                                    30


 1                MR. BIENERT:    Well, I agree with that, your Honor.

 2    But, obviously, I represent a client.        And I would also say

 3    that my client shouldn't be subjected to, frankly, what the

 4    potential scary outcomes could be in a RCRA case; if in fact

 5    the standards for what gets one in front of a RCRA case are

 6    even met.    They shouldn't have to pay the fees to do it, and we

 7    shouldn't even have that as an element of the case.

 8                And what I would posit is that this sort of -- what

 9    I'm calling -- narrow issue, are we really making the problem

10    worse by using berms to try to get more of the sewage in or are

11    we making it better, is certainly a significant one.

12                And I would just submit that Veolia -- we're here on

13    the Clean Act portion.      You've already made that ruling, and we

14    understand that.     But I don't believe we should be defending a

15    RCRA claim unless and until that's been filed.          And on that

16    basis --

17                THE COURT:    Well, the theory is, too, that part of --

18    part of what's been done here, of which the plaintiffs are

19    complaining, was done after -- after the -- the initial NOI.

20                MR. BIENERT:    Well, first of all, as we point out,

21    there's no support for that.       But let's accept it as true for

22    purpose of argument.      It doesn't change the standards.       If what

23    they're saying is you've now done a new thing that is causing

24    new pollution, gee, No. 1, it doesn't mean that they don't have

25    to give us an NOI on that.       It's a new violation.
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2023 Page 31 of 74
                                                                    31


 1                And, two -- I mean, to be honest with you, your

 2    Honor, I think -- it's funny.       One of the cases cited involved

 3    this coke that would blow in the wind.        One of the cases cited

 4    by the parties, and one of the points is should they put tarps

 5    over it.    I mean, to be honest, your Honor, rather than

 6    spending the time and effort that would be entailed in

 7    addressing these RCRA violations for creating berms, I think it

 8    would be good for the parties to sit down and decide, do you

 9    want us to get rid of this all together?         Should we quit the

10    berms?   Should we take a tarp and put it down with big rocks on

11    either end of it?     That's a much better solution than paying

12    all of us and taking your Honor's time to be arguing this RCRA

13    claim of whether the berms are or aren't a good idea.

14                So I would submit that both the law and practicality

15    requires that we go down that road before we are sitting here

16    arguing with your Honor about RCRA as it relates to the canyon

17    collectors.

18                It's a big ticket item.      It could be a stand-alone

19    lawsuit in and of itself.      There will be millions of dollars

20    and hundreds and probably thousands of attorney hours and

21    expert hours on this issue.

22                We should have a right to go through the required

23    jurisdictional NOI before we even address it.

24                THE COURT:    Okay.

25                MR. BIENERT:    Thank you, your Honor.
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2024 Page 32 of 74
                                                                    32


 1                THE COURT:    Um-hmm.

 2                MS. WARNER:    May it please the Court, I'm Peg Warner,

 3    McDermott, Will & Emery, for Surfrider Foundation.          Your

 4    Honor --

 5                THE COURT:    I thought we were going to hear from City

 6    of Imperial Beach.     That's okay.

 7                MS. WARNER:    I'm sorry, sir.    For efficiency's sake,

 8    we divided the argument to try to help with the Court's time.

 9                THE COURT:    Sure.

10                MS. WARNER:    I will be presenting the argument with

11    regard to sovereign immunity and the 12(b)(1) and treaty

12    issues.

13                Mr. Edling, who's counsel for the IB parties, will

14    follow with any noncumulative points in that regard and address

15    the RCRA argument.

16                THE COURT:    Okay.

17                MS. WARNER:    Your Honor, procedure matters.       The

18    United States filed a 12(b)(1) motion to dismiss.          They did not

19    file a 12(b)(6) motion.      They slipped in 12(b)(6) in their

20    reply.    That's not proper.      But, regardless, it's clear that a

21    claim has been properly stated under 12(b)(6) in the Surfrider

22    case with regard to the Clean Water Act.         12(b)(1) was the

23    basis for their motion to dismiss.

24                The Government does not truly address the

25    unassailable point that jurisdictional dismissals under
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2025 Page 33 of 74
                                                                    33


 1    12(b)(1) for facial attacks on federal question jurisdiction

 2    are exceptional.

 3                There is no case that has dismissed a 12(b)(1) facial

 4    attack in the circumstances presented in the Surfrider and IB

 5    cases.

 6                The Government made a string cite in footnote 1 of

 7    its reply.    Each one of those cases, your Honor, involved a

 8    standard other than 12(b)(1) facial attack.

 9                In Re Missouri River was a 12(b)(6) dismissal that

10    involved implied conflict waiver under the federal facilities

11    provision of the Clean Water Act.

12                The Florida Wildlife case, there was a record which

13    had evidence of the effect of the United States Army Corps'

14    actions.    The plaintiffs in that case, your Honor, accepted the

15    Corps' proposition that the characterization of 1371(a)(3) was

16    an exception to the waiver of sovereign immunity.          We

17    absolutely unequivocally disagree with that position and do not

18    concede it.

19                The Delaware Department of National Resources case

20    was a case in which the federal judge ruled on summary judgment

21    after a full record.

22                The Center for Biological Diversity case, again, a

23    summary judgment case.

24                In Re Missouri River System was a 12(b)(6) case where

25    there was a record established.       Your Honor, you said at the
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2026 Page 34 of 74
                                                                    34


 1    outset, in essence, where is the record?         There is to no record

 2    upon which the Court could properly dismiss this as a facial

 3    jurisdictional challenge under 12(b)(1).

 4                The Government cites the North Dakota case.         That was

 5    decided in the confines of a motion for a preliminary

 6    injunction.    There was a robust record that had been set forth

 7    in that case as part of the PI proceedings.         It's a very

 8    different record than here.

 9                In North Dakota, your Honor, there was a four-year

10    drought.    The Army Corps faced what they described as an

11    either/or proposition.      Either they follow the law of North

12    Dakota or they maintain the navigation channels.          In that case,

13    there were three different states who had -- which had

14    conflicting positions with regard to what the corps should do:

15    North Dakota, South Dakota, and Nebraska.

16                Those conflicting positions made the case in regard

17    to a preliminary injunction setting not appropriate to

18    continue.    There was implied conflict preemption.        The state

19    statute, as found by the federal district court judge,

20    frustrated federal law.      That is not the case here.

21                The only case that supports their proposition is the

22    Wolf case, which is cited in their briefs.         The Wolf case, the

23    Ninth Circuit case, involved a pro se plaintiff and

24    Rooker-Feldman abstention.       Very different than what we have

25    here.
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2027 Page 35 of 74
                                                                    35


 1                Your Honor, the Court does not need to look beyond

 2    two Ninth Circuit cases for its guidance.         Safe Air, a 2004

 3    case, addresses the issue of the exceptional circumstances in

 4    which a 12(b)(1) jurisdictional dismissal would be appropriate.

 5    And the 2018 memorandum opinion of the Ninth Circuit in Waste

 6    Action, follows Safe Air.      Where a -- where a jurisdiction is

 7    inextricably intertwined with the merits, the parties must be

 8    allowed to develop a record.

 9                At minimum here, as the Court has already implied, I

10    believe twice, there are disputed facts.         Serious disputed

11    facts that I will get into with regard to the conclusory

12    allegations and statements of the Government about the treaty

13    and sovereign immunity.

14                There is no record in this case that would support a

15    jurisdictional dismissal.      At minimum, the parties should be

16    allowed to develop the facts.

17                Now, your Honor, the Government concedes that no

18    court has considered the interplay of Section 1365(a), which is

19    the Clean Water Act's waiver of sovereign immunity for suit

20    with Section 1371(a)(3), which is the particular provision

21    involving affect or impair a treaty.        There is no such case.

22    The Government is correct in that regard.

23                Therefore, it would be inappropriate under the

24    binding Ninth Circuit precedent under 12(b)(1) for the Court to

25    dismiss this case without allowing the parties to develop a
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2028 Page 36 of 74
                                                                    36


 1    record.

 2                The Government has submitted no affidavits, no

 3    declarations, no testimony, no facts outside the treaty, the

 4    minutes, to support its position that we should not have our

 5    Congressionally mandated right to sue, to have our day in

 6    court, and to have a court decide whether in fact there is

 7    immunity from liability for the Government in this instance.

 8                They have conflated immunity from suit from immunity

 9    from liability --

10                THE COURT:    I think you have made that point.       And I

11    understand it, and I -- I would agree with it.          That's

12    the -- that's the legal position.

13                But, basically, what -- what fact -- or what -- what

14    essential fact do you feel would need to be addressed one way

15    or the other, developed one way or the other if -- if -- if the

16    12(b)(1) motion goes down?

17                MS. WARNER:    Your Honor --

18                THE COURT:    Isn't the central question whether the --

19    the claim would require the USIBWC to take action affirming or

20    impairing the 1944 treaty.       And we simply don't know that at

21    this point.    Isn't that your position?

22                MS. WARNER:    That is exactly our position, your

23    Honor.    The Government's reply is replete with overstatements

24    in that regard and with bald assertions.

25                Let me get into this area of what the Court is asking
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2029 Page 37 of 74
                                                                    37


 1    with regard to what the factual developments should be.

 2                First of all, the Government says this suit will,

 3    quote, necessarily disrupt foreign policy conditions.           However,

 4    they provide the Court with no specifics.         There are no

 5    declarations.    There's no proof.      There's no statement with --

 6    with regard to anything.

 7                No. 2, the Government says, quote:

 8                "The Clean Water Act, and the treaty conflict not

 9                in purpose but in operation."

10                That's called an issue of fact.

11                No. 3, the Government says that the application of

12    the Clean Water Act would, quote, deprive, close quote, the

13    USIBWC of process, thereby affecting or impairing the ability

14    to negotiate with Mexico.      And counsel for the Government

15    stated that in his argument.

16                But there's no proof of that, your Honor.         There's

17    nothing in this record.      In fact, maybe it's exactly the

18    opposite.    Maybe the USIBWC could be aided by this litigation.

19    There's no record yet of the opposite.

20                The USIBWC hasn't accomplished anything concrete on

21    this critical human health issue since minute 283 in 1990.

22    Maybe the record would develop that this lawsuit helps and

23    assists with Mexico and their willingness to work on this

24    issue.   Let's find out.

25                We have the right, under the Clean Water Act, to sue,
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2030 Page 38 of 74
                                                                    38


 1    to rective -- to develop that record.        It is an unequivocal

 2    right that is under 1365(a).

 3                Finally, your Honor, the Government says, quote,

 4    There is an absence of factual dispute.         This is in their

 5    reply.

 6                The Government has in fact glossed over the

 7    fundamental factual dispute about the effect of the Clean Water

 8    Act compliance would have in impairing any treaty.          That's

 9    precisely why dismissal at this stage is inappropriate.

10                Again, the Government has given no basis, no facts,

11    no law, no -- no foreign relations other than platitudes.            No

12    statement how the Clean Water Act and these treaty -- this

13    treaty and its minutes can be reconciled.

14                Now, the Government has gone to the length of

15    claiming that the -- the following proposition:          Section 371

16    provides sovereign immunity protection against Section 1365(a)

17    citizen suit provision.      That is not --

18                THE COURT:    You said 371.    Did you mean 1371?

19                MS. WARNER:     1371.   Excuse me, your Honor.     I'm

20    getting a little confused with either using the Clean Water Act

21    or the statute.

22                1371.   Okay.   That's not correct, your Honor.

23    There's no case that supports that proposition.          In fact,

24    1365(a), the citizen suit provision, authorizes suit without

25    limitation.    1371(a)(3) says nothing about sovereign immunity
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2031 Page 39 of 74
                                                                    39


 1    or limiting the citizen suit provision waiver of sovereign

 2    immunity.

 3                The cases -- the cases interpret this part of 1371 to

 4    require a conflict between the compliance with the Clean Water

 5    Act and the section of 1371 at issue.

 6                If the Government can in fact comply with the Clean

 7    Water Act and fulfill the treaty, this so-called sovereign

 8    immunity protection never is at play.

 9                Your Honor, there's a case on this point.         There

10    hasn't been a lot of discussion yet about cases but cases are

11    important.

12                Save Our Fisheries is a case that directly addresses

13    the issue presented by the Government.        In that case, the Corps

14    of Engineers --

15                THE COURT:    That's a district case out of the

16    District of Rhode Island?

17                MS. WARNER:    That is correct, your Honor.       That is

18    correct.    That case --

19                THE COURT:    Well, it doesn't control.

20                MS. WARNER:    It does not control you.      It's

21    instructive.    We -- if I said control, I -- I -- forgive me.

22    It is instructive on the point.

23                In that case, the issue was whether the Corps of

24    Engineers could use the 1371(a) --

25                MR. COGHLAN:    (2).
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2032 Page 40 of 74
                                                                    40


 1                MS. WARNER:    (2) -- thank you -- provision involving

 2    navigation to, in essence, trump the citizen suit provision.

 3                The Court said, in looking at the facts, that 1371

 4    did not provide a broad exemption from the permitting

 5    requirements under the Clean Water Act.         That in fact that

 6    argument by the Government ran counter to congressional intent

 7    and that a permit regarding the disposition of the spoils would

 8    not affect or impair the ability of the Corps to maintain the

 9    navigation channel.

10                THE COURT:    Now, that wasn't a treaty between

11    countries.    That was the ability of the Secretary of the Army

12    to basically maintain navigation.

13                MS. WARNER:    That is correct, your Honor.       And it's

14    the -- the reason why I cite it is because it is in fact the

15    only case.    As I said, there is not a case that is precisely on

16    point of what is presented to the Court.         However, the bigger

17    point here is the point that the Government tries to make in

18    its papers, which they're saying there's an either/or

19    proposition.    Either they comply with the Clean Water Act,

20    based upon the allegations we've made in our complaint, or they

21    comply with their treaty obligations under the 1944 treaty.

22                It is not an either/or proposition, in our view.

23    But, at minimum, it cannot be viewed as an either/or

24    proposition on this record.

25                Now, my final point, your Honor, going specifically
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2033 Page 41 of 74
                                                                    41


 1    to the issues addressed by the Government and to one of your

 2    questions.

 3                The Government's position is basically the Surfrider

 4    litigation and the IB litigation.        Forget about the RCRA.

 5    Mr. Edling is going to address that.

 6                The Surfrider litigation will impair or affect the

 7    ability under this 1944 treaty and the minutes.          However, their

 8    argument is belied by the very plain language of the treaty

 9    itself in several of the minutes.

10                Article 20 of the treaty of 1944 states each

11    Government shall assume responsibility for and shall adjust

12    exclusively in accordance with its own laws all claims arising

13    within its territory in connection with the operation,

14    maintenance of the works agreed upon in the treaty or in future

15    minutes.

16                The treaty itself provides the answer here, at least

17    with regard to the dismissal.       Under the very words of the

18    treaty, the laws of the United States apply in the United

19    States to works that must be maintained pursuant to the treaty.

20                But there's more.     Article 23, page 41 of the treaty,

21    there is no jurisdiction of Mexico over the flood control

22    structure because it is in the United States.

23                Page 42, the operation and maintenance of the flood

24    control structure must be in accordance with U.S. law.           That's

25    what the article says.      Not specifically with regard to the
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2034 Page 42 of 74
                                                                    42


 1    flood control structure but with regard to any works that are

 2    made associated with the treaty.

 3                Minute 26, September 24th, 1979, page 2:        Each

 4    country, in dealing with its sanitation problems, has its own

 5    quality standards.

 6                Again, the Government's reply overstates the

 7    proposition here.     There are clearly facts in dispute that

 8    would preclude under the Safe Air case, at minimum, as binding

 9    precedent on the Court, a 12(b)(1) jurisdictional dismissal --

10    dismissal.

11                And then, finally, as you picked up in the prior

12    argument, your Honor, the Government doesn't even attempt to

13    deal with this glaring contradiction.        The glaring

14    contradiction that setting -- putting the works together for

15    the canyon collectors and having NPDES permits associated with

16    them didn't affect or impair the 1944 treaty.

17                So what on this record is required is for Surfrider

18    and Imperial Beach to be allowed to present their case, develop

19    facts, develop discovery that proves that there is not an

20    impairment.

21                And on this record, the Government has presented no

22    law, no facts, no evidence that in any fashion what we are

23    suggesting and alleging with regard to the flood control

24    structure cannot be accomplished not only within proper

25    compliance with the Clean Water Act but within the proper
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2035 Page 43 of 74
                                                                    43


 1    diplomacy with Mexico.      Why not try?    Nothing's been

 2    accomplished since 1990.      Why not try?

 3                Thank you.

 4                THE COURT:    Thank you, Counsel.

 5                Mr. Coghlan, I think I'll give you an opportunity to

 6    respond --

 7                MR. EDLING:    Your Honor?

 8                THE COURT:    Yes.

 9                MR. EDLING:    Sorry.   Can I -- I won't -- I don't want

10    to offer anything duplicative, and I won't.         Could I have 30

11    seconds just on the Clean Water Act?

12                THE COURT:    Yeah, I thought you were breaking up your

13    arguments, though?

14                MR. EDLING:    We were.   There was -- there was just

15    one point that I -- that I was hoping to make, your Honor, on

16    behalf of my client.

17                THE COURT:    Sure.   Why don't you step to the lectern.

18                MR. EDLING:    I won't belabor you.

19                THE COURT:    Yeah.

20                And then, Mr. Coghlan, I want to hear from you, to

21    button up this 12(b)(1) motion.       Okay?

22                MR. COGHLAN:    Yes, your Honor.

23                MR. EDLING:    And then after Mr. Coghlan, I'll just go

24    right to the RCRA claim, your Honor.

25                THE COURT:    Yes.
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2036 Page 44 of 74
                                                                    44


 1                MR. EDLING:    Three points.    One --

 2                THE COURT:    We've gone from 30 seconds to three

 3    points now.

 4                (Laughter.)

 5                MR. EDLING:    I'm a lawyer, your Honor.      My timing is

 6    always short.

 7                THE COURT:    But we have a court reporter here, too.

 8    You have to be mindful of her.

 9                MR. EDLING:    Fair enough.    I think I'm down to ten

10    seconds now.

11                One, the 1944 treaty says that the Government must

12    comply with its own laws.      The Clean Water Act is a domestic

13    law.   There's no sunset treaty in the '44 -- there's no Sunset

14    Act in the '44 treaty.      That's point 1.

15                Two, we know that the United States can comply with

16    the Clean Water Act.      They have at this very facility.       So

17    there had to have been something about the flood control

18    conveyance that in and of itself would impinge their ability to

19    affect or impair the '44 treaty, which they haven't put forth.

20                And last -- and this is the point that I didn't catch

21    in Mr. Coghlan's argument.       The treaty governs what goes into

22    the conveyance.     The Clean Water Act, which is what this case

23    is about, is what exits the flood control conveyance.           If we're

24    wrong, we lose at summary judgment or trial.

25                But here, right now, the argument is that the United
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2037 Page 45 of 74
                                                                    45


 1    States is violating the Clean Water Act with its discharge, in

 2    violation of the Clean Water Act.        What exits the FCC, not what

 3    enters it.    Even if we are right and we win, they still have

 4    the ability to negotiate what enters the flood control

 5    conveyance.

 6                Those are the three points I wanted to make, your

 7    Honor.

 8                THE COURT:    Okay.   Thank you, Counsel.

 9                Mr. Coghlan, I think that the primary argument made

10    by counsel essentially boils down to this.         That there may not

11    be substantial authority but there's some authority.           And, in

12    common, tools for gleaning legislative intent would seem to

13    establish the proposition that Section 1371(a) provides an

14    exception to 1323(a).      And that is the waiver of sovereign

15    immunity, not just a limit on the merits of the -- of the

16    claim.

17                And then the -- the language out of -- out of Safe

18    Air For Everyone versus Meyer, which is a Ninth Circuit case of

19    2004, getting back to the point, is -- is as follows:

20                In a facial attack, the challenger asserts that

21                the allegations contained in a complaint are

22                insufficient on their face to invoke federal

23                jurisdiction.    By contrast, in a factual attack,

24                the challenger disputes the truth of the

25                allegations that, by themselves, would otherwise
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2038 Page 46 of 74
                                                                    46


 1                invoke federal jurisdiction.      A jurisdictional

 2                finding of genuinely disputed facts is

 3                inappropriate when the jurisdictional issue and

 4                substantive issues are so intertwined that the

 5                question of jurisdiction is dependent on the

 6                resolution of the factual issues going to the

 7                merits of the action.     The question of

 8                jurisdiction and the merits of an action are

 9                intertwined where a statute provides the basis for

10                both a subject matter jurisdiction of the federal

11                court and the plaintiff's substantive claim for

12                relief.

13                So this -- this appears to be more of a factual

14    attack in -- in reality than a facial attack, which would

15    trigger that language out of Safe Air.        Would you like to

16    address that?

17                MR. COGHLAN:    Your Honor, I don't agree with that

18    proposition here.

19                If you look at what Safe Air dealt with and what the

20    other case cited by Surfrider's counsel -- Waste Action --

21    dealt with.    It was a case where there was a -- an attack on

22    facts that went both to jurisdiction and to the elements of the

23    claim.

24                Now, here, for purposes this motion, we do not

25    dispute any of the elements of plaintiffs' claims.          We are
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2039 Page 47 of 74
                                                                    47


 1    assuming, without conceding, that there has been a discharge of

 2    pollutants from a point source into waters of the United

 3    States.

 4                Now, there's no factual dispute about what the

 5    treaties say.    There's no factual dispute about what the Clean

 6    Water Act requires by --

 7                THE COURT:    But there could be a factual dispute --

 8    very -- very possibly a factual dispute on whether or not

 9    the -- the advancement of the -- of the action would -- would

10    impair the treaty.

11                MR. COGHLAN:    Well, I think, your Honor.

12                THE COURT:    Or affect the treaty?

13                MR. COGHLAN:    The question is, there's no dispute

14    that plaintiffs' construction of the Clean Water Act would

15    require USIBWC to assume legal responsibility for the quality

16    of water that passes through the flood control structure.

17                It is just what application of Clean Water Act to the

18    flood control structure would do.        The only question is, as a

19    matter of law, whether that open-ended legal responsibility

20    impairs or at the very least affects the ability of the United

21    States to exercise its rights under the treaty.

22                Those rights allow the United States Government to

23    seek a bi-national solution to a bi-national problem.           It

24    allows the United States Government to proceed through a

25    process of diplomatic negotiation informed by a careful
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2040 Page 48 of 74
                                                                    48


 1    engineering study before agreeing to assume responsibility over

 2    waste that's generated in Mexico and that flows across the

 3    border.

 4                The application of the Clean Water Act, under those

 5    circumstances, would pre-figure the result of any negotiation.

 6                THE COURT:    I know we're dealing with an area of

 7    speculation here, but how -- how does -- how does Mexico have

 8    an interest -- a direct interest in whether and to what extent

 9    the United States, through -- through the commission is going

10    to treat these -- these flows once they enter the United

11    States --

12                MR. COGHLAN:    Well, your Honor.

13                THE COURT:    -- in terms of what active measures will

14    be taken?

15                MR. COGHLAN:    I think it's not what Mexico's

16    interests here are.      It's what the United States' rights --

17    negotiated rights under the treaty are.         And the United States

18    has a right to bring Mexico to the negotiation table and seek

19    commit -- commitments to address pollution that arises within

20    its borders.

21                Now, if the process of --

22                THE COURT:    And you're saying those rights are

23    somehow -- somehow challenged or compromised if this action

24    goes forward?    That -- that the negotiation posture of the

25    United States may be affected, given the existence of this
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2041 Page 49 of 74
                                                                    49


 1    lawsuit?

 2                MR. COGHLAN:    That's part of it, your Honor, but I

 3    think it's stronger than that.       What we're saying is that the

 4    result of any negotiation with Mexico is already predetermined

 5    by the application of the Clean Water Act.

 6                Now, the United States, going into that negotiation,

 7    can -- can -- can potentially get from Mexico commitments to

 8    address pollutants within its own borders.         But what the

 9    application of the Clean Water Act adds to that diplomatic

10    solution is that the United States Government ultimately acts

11    as a guarantor of any actions that Mexico agrees to take.

12                The United States Government, if Mexico, say, fails

13    to undertake its treaty obligations and implement the

14    commitments it says it will to address pollution within its

15    borders, is left holding the bag for pollution that Mexico

16    fails to capture.     The commitment --

17                THE COURT:    Isn't the U.S. already doing that by --

18    by treating, secondarily, 25 million gallons of Mexican raw

19    sewage every day through the plant?

20                MR. COGHLAN:    Absolutely, your Honor.      But that's an

21    important point.     It's agreed to treat 25 million gallons a day

22    of sewage from Tijuana.      It hasn't agreed to assume an

23    open-ended legal responsibility for any waste that ends up in

24    Tijuana River.

25                The process that the United States went through, as I
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2042 Page 50 of 74
                                                                    50


 1    alluded to before, to make that agreement to assume

 2    responsibility for a finite quantity of Tijuana's waste was

 3    thorough, it was involved.        It was foreign policy decision made

 4    at the highest levels of both governments.         Here we're talking

 5    about the application of a domestic law to impose on the United

 6    States Government a potentially far broader obligation to treat

 7    anything that ends up in Tijuana River.

 8                THE COURT:    Okay.

 9                MR. COGHLAN:    Your Honor, I would also just like to

10    address the argument that the treaty somehow pre-figures the

11    result of this case.      The treaty requires the United States to

12    abide by applicable provisions of domestic law.

13                No one disagrees that the Clean Water Act here cannot

14    be applied if it impairs or affects, for instance, the treaty.

15    To say that the United States is required to abide by the Clean

16    Water Act for actions that takes them to the treaty begs the

17    question of whether or not the Clean Water Act can be said to

18    apply in the first instance.        That's a question of law.     It's

19    not a question of fact.

20                And on that basis we believe that this motion is

21    properly decided under 12(b)(1).        Every court that's looked at

22    the applications of 1371 to the limited waiver of sovereign

23    immunity, the state law, has concluded that 1371 has some

24    bearing on that limited waiver.        There's no reason, that I can

25    see, that the limited waiver of sovereign immunity -- the suits
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2043 Page 51 of 74
                                                                    51


 1    under the Clean Water Act wouldn't be similarly affected by

 2    1371.   But if it is, if there is -- if there is a reason to

 3    treat this differently, the analysis that the Court would have

 4    to go through in deciding the United States' motion under a

 5    12(b)(6) standard wouldn't differ at all than it would under a

 6    12(b)(1) standard here.      Safe Air For Everyone, Waste Action,

 7    those were cases where elemental facts were challenged on a

 8    12(b)(1) standard.     The Court heard evidence of that

 9    conflicting evidence at the pleading stages and decided the

10    case accordingly.

11                Here, we're not asking to introduce affidavits.

12    We're not asking to introduce, you know, scientific studies.

13    The treaty says what it says.       The Clean Water Act says what it

14    says.   And on that basis we argue that there is an impairment

15    or, at the very least, an effect on the provisions of 1944

16    treaty.   And on that basis, it's reasonable to resolve this

17    issue on a motion to dismiss.

18                THE COURT:    Thank you, Mr. Coghlan.

19                MR. COGHLAN:    Thank you, your Honor.

20                THE COURT:    Now let's get to the RCRA claim, the RCRA

21    motion.

22                Anybody want to argue that?

23                MR. EDLING:    I do.

24                (Laughter.)

25                THE COURT:    All right.
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2044 Page 52 of 74
                                                                    52


 1                MR. COGHLAN:    Andy --

 2                MR. EDLING:    Is there anything you want to add on

 3    RCRA before I start?

 4                MR. COUGHLIN:    Oh, I'm sorry, your Honor.

 5                THE COURT:    Mr. Coghlan?

 6                MR. COGHLAN:    On the RCRA claims, is there anything I

 7    would like to add?     Well, if it's okay with your Honor, I could

 8    let Mr. Edling present his argument and respond accordingly.

 9                THE COURT:    Okay.

10                MR. EDLING:    Thank you.

11                Your Honor, in your order on the motion to dismiss,

12    you stated that the first amended complaint failed to include

13    allegations that IBWC actively handled or treated any

14    wastewater in the flood control conveyance.

15                You additionally held that the wastewater that is not

16    detained by the canyon collectors, like the wastewater that is

17    never detained in the flood control conveyance, would flow into

18    the Tijuana River valley and make its way to the Pacific Ocean,

19    regardless of the defendants' actions.        It's those two points

20    that I want to focus on right now.

21                The Ninth Circuit, in Hines, held that active

22    involvement -- disjunctive -- is handling the waste, storing

23    it, treating it, transporting it, and disposing of it, or there

24    is some degree of control.

25                We heard today -- and it's in the papers.         But your
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2045 Page 53 of 74
                                                                    53


 1    Honor asked, well, let's talk about the berms.

 2                The United States --

 3                THE COURT:    Well, that's the new factual theory.

 4                MR. EDLING:    Yeah.

 5                THE COURT:    So, it didn't exist last time around.

 6                MR. EDLING:    Right.

 7                THE COURT:    And so that's what we're -- we're dealing

 8    with now, and so we have to look at this anew.

 9                MR. EDLING:    I agree, your Honor.

10                THE COURT:    And that has ramifications.

11                I know -- I know, you know, there's been a strong

12    argument that we can't -- the Court can't even get to that

13    because of the notice of intent issue.        We've -- we've already

14    heard that argument.      We don't need to -- we don't need to go

15    back there.    But these are all issues that have arisen since --

16    since the last round.

17                MR. EDLING:    Yes, your Honor.

18                THE COURT:    Okay.

19                MR. EDLING:    And the only point that I wanted to make

20    on the berm is slightly different than what we've been

21    discussing this morning.

22                THE COURT:    Yeah.

23                MR. EDLING:    Is that it, in and of itself, is

24    evidence of the act of control, leaving aside the allegations

25    of increased substantial endangerment because of the pooling.
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2046 Page 54 of 74
                                                                    54


 1    But if the United States can go into the flood control

 2    conveyance and divert water and create berms, that is

 3    tantamount to control.      That was a point that was not in the

 4    back and forth, at least that I picked up in between your Honor

 5    and counsel.    So I wanted to make that point.

 6                Additionally, in our opposition brief, at pages 18

 7    through 21 -- and I'm not going to go through them.           We go

 8    point by point the actions by the United States that -- and

 9    Veolia:    Handle, storing, and transporting.

10                I'm focusing on the flood control conveyance with

11    respect to the berms specifically because the flood control

12    conveyance was designed to transport and dispose of -- of waste

13    to a given location that it otherwise would not have actually

14    gone to.

15                And under the United States versus Western

16    Processing, which is a Western District of Washington -- so

17    it's not controlling but it is instructive.         Where a

18    transporter selects the ultimate disposal site, the disposal

19    requirement is satisfied.      So here --

20                THE COURT:    Well, we addressed that issue the first

21    time around.

22                MR. EDLING:    Yes, but --

23                THE COURT:    Just the existence of the channel and the

24    fact that basically it created the new Tijuana River which

25    linked up with the old Tijuana River -- I mean, that -- that
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2047 Page 55 of 74
                                                                    55


 1    factual theory is -- has already been explored.          You've gone

 2    beyond that in the second amended complaint.

 3                MR. EDLING:    Right.

 4                THE COURT:    So why don't we focus on that.

 5                MR. EDLING:    Well, that's -- sorry.      And, now, I'm

 6    saying, the berm, in and of itself, is evidence of them

 7    directing the control of and discharge of the contamination.

 8    If they can redirect it, it's going somewhere else, though.

 9                THE COURT:    Is that the factual theory, though, as

10    you've developed it in the second amended complaint, the berm

11    itself?   You seem to be saying, "Look, what's been done here is

12    the placement of the berm, which has the effect of the

13    pollution moving through this -- this drainage course," whether

14    it's the flood control channel or through the canyon

15    collectors.    It concentrates the -- the pathogens.        It

16    concentrates chemical components such that it changes the --

17    well, you seem to be alleging that it changes the quality and

18    character of the waste material.        Now, that's a different

19    factual theory.

20                MR. EDLING:    Yes, it is, your Honor.

21                THE COURT:    And it has nothing -- in my view, it has

22    nothing to do with whether the -- the -- the construction of a

23    berm, in and of itself, is sufficient to -- to collect or store

24    or have or constitute active involvement.

25                I think -- I think that's basically been -- been
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2048 Page 56 of 74
                                                                    56


 1    handled the first time around or addressed the first time

 2    around by the Court.

 3                MR. EDLING:    Okay.

 4                THE COURT:    Now you're alleging something different.

 5    You're basically alleging that the -- that these structures,

 6    themselves, somehow change the quality and character -- may

 7    change the quality and the character.

 8                If I can get back to paragraph 67 of the second

 9    amended complaint and some of the allegations around there,

10    I'll let you get there, if you want to get there.

11                MR. EDLING:    I'm there, your Honor.

12                THE COURT:    You're talking about temporary storage

13    and drainage basins and pollutants suspended and waters are

14    deposited creating a waste sediment and other material that

15    builds up over time.      Completely new factual theory.

16                MR. EDLING:    Yes, your Honor.

17                THE COURT:    Then you're giving some different

18    iterations of that.

19                And then you wrap up by saying -- and this is under

20    subdivision 3 of paragraph 67.

21                "Defendants transport that waste out of the

22                detention basins via bulldozer or other

23                equipment."

24                Now, this is related to the canyon collectors.

25                "And discharge, deposit, dump, spill, or otherwise
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2049 Page 57 of 74
                                                                    57


 1                place that waste elsewhere in the Tijuana River

 2                valley, such that it may enter the environment.

 3                MR. EDLING:    Yes.

 4                THE COURT:    Now, that seems to be speculative.

 5                I don't know whether your use of the term "may" is an

 6    indication that it's uncertain or that it is -- that the method

 7    by which it absolutely enters the environment, including the

 8    air and water -- "may" seems to be total -- is "may" surplusage

 9    there?   In other words, why even use that -- that word?

10                If you're arguing or if you're alleging that this is

11    in fact what happens, why -- why -- why just -- why not allege

12    such that it enters the environment and polluting the air and

13    water?

14                That would suggest that that -- that there's evidence

15    that can be developed that the after condition is much

16    different than the before condition in character and quality.

17    But the introduction of the term "may" makes that very

18    uncertain.

19                MR. EDLING:    Sure, your Honor.     Let me address it.

20                THE COURT:    Okay.

21                MR. EDLING:    One, there will be expert testimony, at

22    some point, that it in fact does enter the air and environment,

23    causing a substantial endangerment.

24                Two, the statute itself -- the -- the key word or a

25    word in the statute is that it "may" lead to an imminent and
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2050 Page 58 of 74
                                                                    58


 1    substantial endangerment.

 2                Happy to excise that word and conform these pleadings

 3    to proof at a later date, which --

 4                THE COURT:    Are you saying there's going to be expert

 5    testimony comparing the before condition to the after

 6    condition?

 7                The before condition being before berms and

 8    structures and the after condition being after?

 9                MR. EDLING:    Yes.

10                THE COURT:    Okay.

11                MR. EDLING:    And, your Honor, I -- I don't want to

12    belabor the point that -- there is a different allegation in

13    here, and that is the imminent and substantial endangerment

14    that we're just discussing now.       The point I was making is

15    there were structures that were created by the United States

16    after we were last here that certainly we felt went to your

17    question of where are the allegations of active control as

18    it -- as it relates to transport or disposal.          That was the

19    point I was making on the berm.

20                THE COURT:    Okay.

21                MR. EDLING:    As it relates to the NOI, which I think

22    is --

23                THE COURT:    How does -- how does the Hines case help

24    you, other than providing a definition?

25                I mean, obviously, in Hines, you know, the Court
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2051 Page 59 of 74
                                                                    59


 1    upheld the -- the dismissal of the action at the 12(b) stage

 2    because the -- the activity of the manufacturers of the

 3    cleaning equipment directly -- it was just too attenuated to be

 4    in any way contributing to the disposal of waste by the dry

 5    cleaners who were the defendants in that case.          And so that

 6    case got blown out by -- by the Ninth Circuit.

 7                How does that case help, other than just to cite some

 8    general language in its holding at the end of the case?

 9                MR. EDLING:    Well, I think it helps quite a bit.        The

10    reason that it helps is it states that handling the waste,

11    storing it, treating it, transporting it, and disposing it are

12    the active function.      There isn't -- there isn't something on

13    top of that.    And, as a disjunctive, to some degree of control.

14    So to the extent --

15                THE COURT:    Active -- some degree of active control?

16                MR. EDLING:    Yes.

17                So those actions in the disjunctive -- if you handle

18    it, if you store it, if you transport it, if you treat it, or

19    you exercise some degree of control, those equal the active

20    involvement.

21                So there was an example out of the Western District

22    of Washington where a factory farm -- I think it's cited in

23    both.   I know it's cited in our papers.        I believe it's cited

24    in the United States' papers as well.        Where the owner of a

25    factory farm -- all right -- allowed excessive amounts of
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2052 Page 60 of 74
                                                                    60


 1    manure to come up on that factory farm.         And then the nitrates

 2    got down into the soil and the groundwater.         And just by owning

 3    the factory farm, that was evidence of a degree of control of

 4    the problem.

 5                Here we have beyond this control of the flood control

 6    conveyance, we have the -- the conveyance, itself, is designed

 7    to transport the waste.      That is the point of Hines, at least

 8    from our perspective.

 9                Now, with respect to, your Honor, I believe the last

10    point that was made by the defendants was the notice of intent,

11    and I didn't want to leave that unaddressed.

12                THE COURT:    Yes, please.    Please address that.

13                MR. EDLING:    The Ninth Circuit in San Francisco Bay

14    Keeper v. Tosco, which is the central foundation, is the

15    parties need to be on notice with reasonable specificity to

16    give the defendants a chance to fix a problem or to put them on

17    notice such that regulatory agencies could take notice of the

18    violations.

19                Well, that very thing happened here.        All right?    We

20    had the regional board filing suit.        We have the state lands

21    commission filing suit.      We have an instance where the central

22    allegations of the complaint have been consistent from the

23    beginning.

24                And one sort of logical extension of the defendants'

25    argument is let's say in this case we have discovery and new
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2053 Page 61 of 74
                                                                    61


 1    matters and proof come in.        Is that going to require us, every

 2    time, to serve a new notice of intent as it goes to the

 3    underlying theories of liability which have remained unchanged?

 4    That's not how the rules of civil procedure work, your Honor.

 5                And with that, I'll sit.      Thank you, your Honor.

 6                THE COURT:    Okay.    Thank you, Counsel.

 7                You know, my earlier comment, Mr. Edling, if you'll

 8    want to step back up there, conflated, I think, two different

 9    things that the Ninth Circuit was talking about in Hines.

10                The Court did say that handling the waste -- storing

11    it, treating it, transporting it, and disposing of it -- are

12    all active functions with a direct connection to the waste

13    itself.   And then, later on, "contributing requires a more

14    active role with a more direct connection to the waste, such as

15    by handling it, storing it, treating it, transporting it, or

16    disposing of it."

17                I think the -- the Court could strike those broad

18    strokes in that case because, as I say, the -- the action of --

19    of the equipment manufacturers there was so attenuated from

20    anything the dry cleaners were doing.        They were -- they were

21    basically making equipment.        That's all they were doing.

22                MR. EDLING:    Yes, your Honor.

23                THE COURT:    And they were selling it.      And, beyond

24    that, they had nothing to do with it.

25                But, as I recall, they did have instruction manuals,
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2054 Page 62 of 74
                                                                    62


 1    and the like.    Which, arguably, perhaps had some effect at the

 2    time the waste was actually being disposed of by the -- by the

 3    dry cleaners.

 4                MR. EDLING:    Yes, your Honor.

 5                THE COURT:    But the holding is -- at the last of

 6    the -- the -- of the opinion:

 7                "We hold that to state a claim predicated on RCRA

 8                liability for, quote, contributing to, end quote,

 9                the disposal of the hazardous waste, a plaintiff

10                must allege that the defendant had a measure of

11                control over the waste at the time of its disposal

12                or was otherwise actively involved in the waste

13                disposal process.

14                So that's -- that's the holding in -- in broad terms,

15    and we're still looking at what constitutes disposal --

16                MR. EDLING:    Your Honor, at that same --

17                THE COURT:    -- contribution --

18                MR. EDLING:    I apologize.

19                THE COURT:    Yeah.   Go ahead, please, Mr. Edling.

20                MR. EDLING:    In that same opinion, the Ninth Circuit

21    defined "actively involved" at pin cite 852 as handling the

22    waste, comma, storing it, comma, treating it, comma --

23                THE COURT:    Yeah, I read that.     I read that.

24                MR. EDLING:    So that's the definition of actively

25    involved.
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2055 Page 63 of 74
                                                                    63


 1                So if the plaintiff alleges that the defendant was

 2    otherwise actively involved in the disposal process, that is

 3    sufficient at the 12(b)(6) stage.

 4                Here is just one example of those elements.         The

 5    flood control conveyance is the ultimate source that discharges

 6    the contamination.     It identifies where it will be disposed.

 7                And in the disjunctive, we have -- we have both.          If

 8    there is some degree of control -- meaning you have no active

 9    involvement.    And this is the -- the example from the -- the

10    factory farm, where the owners are not actually there but they

11    have some control in the sense of the hiring and the firing --

12    you can also be held liable.

13                Here, we know that there's active control by the very

14    actions that are being taken in the flood control conveyance.

15    For example, the berm.      That was my -- that was the point I was

16    trying to make.     That to satisfy Hines, it is a disjunctive

17    test, and the United States flunks both.

18                THE COURT:    Okay.   Thank you.

19                Mr. Coghlan.

20                MR. COGHLAN:    Your Honor, the first point I'll make

21    is that plaintiffs, again, plead the same theory of liability

22    they pled previously in their earlier RCRA claim with a new

23    twist that's nowhere addressed in their NOI.

24                They conflate control over the flood control

25    structure and canyon collectors with control over waste that
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2056 Page 64 of 74
                                                                    64


 1    flows through those flood control structures through no

 2    substantial action of USIBWC.

 3                The Ninth Circuit recognized a theory of some measure

 4    of control over waste at the time of the disposal, but they

 5    specifically said that there was some substantial affirmative

 6    action necessary along with that element of control.           And they

 7    just haven't alleged that, again, here, when they talk about

 8    the pure existence of the flood control structure and canyon

 9    collectors.

10                The other point I'll make is that counsel --

11                THE COURT:    Isn't -- isn't your better argument that

12    if they're -- they're a contributor in -- in the sense that

13    they're handling it or they're storing it or they're somehow,

14    you know, maintaining some physical control over it -- and I

15    keep going back to the canyon collectors because that seems to

16    be, you know, the -- the most involved and active measure

17    that's been taken by the Government.

18                So, yes, they're -- they're technically meeting the

19    requirement but there's no causation.        There's no causation

20    of -- of injury to the environment.

21                Now, whether there is or not, it would obviously

22    involve development of an evidentiary record if -- if that's

23    the way, you know, the decision goes here.

24                But I think -- I think that the statute and the --

25    and the -- and the cases contemplate -- contemplate
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2057 Page 65 of 74
                                                                    65


 1    contribution and causation or -- or contribution embraces a --

 2    an element of causation.

 3                MR. COGHLAN:    That's absolutely true, your Honor.

 4    Every court that's examined the issue --

 5                THE COURT:    So we're quibbling over -- not quibbling.

 6    But, you know, we're really focused on whether -- whether

 7    containing this -- these -- these polluted waters in a -- in --

 8    in -- in a collector is handling the -- the pollution or

 9    storing it.    And you can see the arguments that would logically

10    support that.    And we seem to be spending a lot of time on

11    that.   Whereas ultimately the -- you know, the -- the analysis

12    may be whether or not any -- any additional harm has been

13    caused to the public or the -- or the environment; any imminent

14    harm by virtue of what's being done here.

15                So, anyway, I -- it was a thought.

16                MR. COGHLAN:    I think that's correct, your Honor.

17    And there is a fatal lack of causation in their theory that the

18    flood control structure and the canyon collectors, by virtue of

19    their existence, somehow lead to an imminent and substantial

20    endangerment to human health and the environment.          I mean,

21    we're dealing with waste that has flowed for many decades from

22    Tijuana into San Diego region and would continue to do so if

23    the canyon collectors --

24                THE COURT:    You don't think there are any allegations

25    of causation of increased harm set forth in the -- in the
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2058 Page 66 of 74
                                                                    66


 1    second amended complaint?

 2                MR. COGHLAN:    The only allegations of causation of

 3    increased harm set forward in the second amended complaint

 4    concern factual theories that Plaintiffs' counsel has just said

 5    about three times are new as of the second amended complaint.

 6                We had no notice that the creation of berms would

 7    somehow create an imminent and substantial endangerment.

 8    That's not just a pleading I see.        That's a jurisdictional

 9    requirement.

10                THE COURT:    Well, you just referred to it, as -- as

11    you stood up, as a new twist.

12                MR. COGHLAN:    Yeah.    Yeah, exactly.    That's my point,

13    your Honor.

14                THE COURT:    A twist.

15                MR. COGHLAN:    Yeah.

16                THE COURT:    Okay.

17                MR. COGHLAN:    Oh, I see what you're saying.       No,

18    that --

19                THE COURT:    That does seem to diminish the

20    significance of the threshold argument related to the NOI --

21                MR. COGHLAN:    A poorly chosen word on my part, your

22    Honor.

23                THE COURT:    Okay.

24                MR. COGHLAN:    Let me just go back to what the

25    requirements are for notice.        You have to give the plaintiff an
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2059 Page 67 of 74
                                                                    67


 1    idea of exactly the action it's taken that's led to the

 2    imminent substantial --

 3                THE COURT:    I understand that.

 4                MR. COGHLAN:    That's in the regs.     That's Ninth

 5    Circuit law.    And they just haven't done that here.         If the

 6    creation of a berm harms, somehow, plaintiffs, then their NOI,

 7    as drafted, could not have been drafted better to obscure that

 8    point if they had set out to do so intentionally.

 9                This is a jurisdictional requirement.        It's not

10    something to be cast aside.       And if there's a failure of

11    notice, then that's it.      That claim fails as a matter of law.

12                THE COURT:    Okay.   Did Veolia wish to be heard on

13    this one?

14                MR. BIENERT: just one last point.

15                THE COURT:    Okay.

16                MR. BIENERT:    It's what he just finished with, your

17    Honor.

18                THE COURT:    Thank you, Mr. Edling [sic].

19                MR. BIENERT:    We've talked about what the standard is

20    jurisdictionally for notice.       But I at least wanted to

21    highlight, as the Supreme Court's -- lays out the reason for

22    the standard.    And it's, one, to allow -- the reason you need

23    to give notice before you can sue is, one, to allow

24    governmental agencies who receive notice to take responsibility

25    for enforcing environmental regulations, thus obviating the
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2060 Page 68 of 74
                                                                    68


 1    need for citizen suits.      And, in particular -- two -- and give

 2    the alleged violator, quote, an opportunity to bring itself

 3    into complete compliance with the act and, thus, likewise

 4    render unnecessary a citizen suit, unquote.

 5                If the plaintiffs really do not want us to have berms

 6    that are somehow adding to pollution, in their theory, I have

 7    to admit while, obviously, I want to get notice, I think the

 8    parties should be talking about ways to address that.           But I

 9    think it's about as easy a fix as there is.         Because unlike,

10    you know, some of the other structures that are immute and

11    nonchangeable, the berm issue -- even as alleged by the

12    plaintiffs -- is something where Veolia is taking active

13    action -- a guy in a Bobcat -- to try to create a little

14    trough; to get more of the sewage into the grates.          All he has

15    to do is not do that and that whole issue goes away.

16                And, you know, every now and then there's the "Let's

17    not a make federal case about something if we don't have to."

18    We should not here be litigating for what could be years

19    whether or not they should quit doing berms if that's really

20    their issue.

21                Now, what concerns me the most, your Honor, is we

22    can't ignore what was said in the original complaint -- which,

23    really, was not that issue.       It was the opposite:     You're not

24    doing enough.    We can't ignore what's in the NOI, which is

25    consistent with what's in the original complaint:          You're not
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2061 Page 69 of 74
                                                                    69


 1    capturing enough.     Has nothing to do with berms or efforts made

 2    to capture more.

 3                Even now, your Honor, they still have in the

 4    complaint -- I was looking for the paragraph.          I forget which

 5    one it is.    But one of the affirmative violations that they're

 6    saying that Veolia committed is not putting sandbags at the

 7    conveyance areas of the collection canyons -- canyon

 8    collections to try to contain more of the fluid.

 9                Well, I will tell you right now, first of all, I

10    don't think we have an obligation to do that.          But let's assume

11    we did take it -- them up on that.

12                If these earthen berms done by a Bobcat are somehow

13    allowing a few inches of sediment to sit in the sun and create

14    whatever the potential speculative chemical change is, I have

15    got a feeling that the sandbag method would do the same thing.

16                So I would submit to your Honor that not only do we

17    have a jurisdictional requirement that is required by law but

18    this is the ultimate case where the practical realities of what

19    we're dealing with show why it should have been met.

20                They're speaking out of both sides of their mouth

21    where, on the one hand, part of their allegations -- in fact,

22    all of their allegations are, Veolia, do more with the system

23    you have to help get rid of more pollution.         But now -- and

24    only after your Honor's original opinion dismissing the RCRA

25    claim -- have they come out with this new theory that is polar
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2062 Page 70 of 74
                                                                    70


 1    opposite to the old theory:       Well, it looks like you're trying

 2    to do something to correct and get a little more of the

 3    effluvient into your system.       But now we're going to use that

 4    as the basis to say we have RCRA jurisdiction.

 5                I would submit, your Honor, that one can't help but

 6    note that that's a straw-man argument or at least a speculative

 7    argument that runs counter to what it said in the past that it

 8    wants, that is only being put there as a thread to try and get

 9    jurisdiction.    And I agree with what counsel said.        I think her

10    first sentence, "Rules matter," you must enforce rules.           You're

11    the gatekeeper on whether or not we even go forward with the

12    canyon collector side of the RCRA argument.         And they have not

13    met the standard for it, and it's right there in

14    black-and-white.

15                So on that basis, your Honor --

16                THE COURT:    And they would say, look, this is a

17    continuing harm; and, therefore, we could file a new notice of

18    intent at any time or an amended notice of intent.          What would

19    be your response to that?

20                MR. BIENERT:    I will call my client and say, "Quit

21    making berms."

22                THE COURT:    Okay.

23                MR. BIENERT:    We're done.

24                And, you know, what's interesting is -- I don't know

25    that this is factually true.       There is no basis for it.      But
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2063 Page 71 of 74
                                                                    71


 1    their allegation is that we only started doing this after the

 2    complaint.

 3                So whatever we're talking about here, your Honor --

 4    if we take at face value what they say -- they filed a

 5    complaint that said, "You're not doing enough."          Somewhere

 6    between when they filed it a year ago and today, we went out

 7    and said, "Hey, guys.      Let's do a little more.      Let's get a

 8    Bobcat out there and see if we can direct more of the

 9    nonrain-event flow into the system."

10                And now they're going, "Ah-ha.       Now you violated."

11                Whatever we're talking about, if we take it at face

12    value, it's been only very recently instituted.          If that's what

13    they truly want and if the parties talk through the NOI process

14    that's really what they want, it can certainly -- with the

15    stroke of an e-mail -- be eradicated and done.          And then your

16    Honor and all of us can spend the time on the big issues that

17    are left in the case.      Not this -- I guess what we would

18    call -- anywhere from a few-week to a few-month foray to

19    address their concerns that they would rather not us do.

20                Thank you, your Honor.

21                MR. EDLING:    Your Honor, may I have one last word on

22    that?

23                THE COURT:    Yeah, I'll give you that.      But I -- I

24    would like to ask a question of you, Mr. Edling.

25                MR. EDLING:    Sure.
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2064 Page 72 of 74
                                                                    72


 1                THE COURT:    You know, there's been a lot of -- a lot

 2    of references to berms and features, and I know that it's the

 3    position of the -- of I.B. that there are berms out at the

 4    canyon collectors.     And I also know that there is alleged to be

 5    a berm that's been constructed with respect to the flood

 6    control channel.

 7                MR. EDLING:    Yes.

 8                THE COURT:    As I went through the complaint, it's a

 9    little unclear to me as to whether the flood control channel

10    berms are the side slopes to the -- to the channel that were

11    built up relatively recent -- recently or the treatment of the

12    floor of the channel -- the earthen floor of the channel, where

13    it was basically, you know, corrugated and dredged and -- so as

14    to create an impediment to the flow of polluted waters entering

15    the United States, or both for that matter.

16                So what -- what for the berms --

17                MR. EDLING:    The former, your Honor.

18                THE COURT:    The former?    The side slopes?

19                MR. EDLING:    Yes.

20                THE COURT:    Okay.

21                MR. EDLING:    And the defendants both -- they cannot

22    have it both ways.     They're accusing us of talking out of both

23    sides of our mouth.      But in their papers, they're saying this

24    whole problem that's been occurring for the better part of 30

25    years is because of gravity and we have nothing to do with it.
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2065 Page 73 of 74
                                                                    73


 1    Well, I have heard just, quote, active involvement with

 2    bulldozers.    Okay?   That is not passivity.      That is not

 3    gravity.    That is a directional decision made by the defendants

 4    to work within the canyon collectors and the flood control

 5    conveyance.    Okay?

 6                You cannot say, "We don't have anything to do with

 7    the problem and we're not actively involved," if we're building

 8    things in the conveyance and we're sending out bulldozers.

 9                And Hines is the case for that.       We're not here,

10    saying, "Don't fix the problem."        What we're saying is, "You

11    have the ability to fix the problem.        You make berms.     You have

12    bulldozers out there.      It happens to be that you're making the

13    problem worse and we would like you to fix it."

14                But it is certainly -- it is the antithesis of we

15    have nothing to do with this problem.        They have the ability to

16    fix it.    And under the Ninth Circuit law, they satisfy the RCRA

17    standard that you found lacking in the first amended complaint

18    by these very actions.

19                Thank you.

20                THE COURT:    Thank you.

21                All right.    These motions are taken under submission

22    at this time.

23                Counsel, thank you for your arguments and the quality

24    of the papers.     We'll get out a written order on it.

25                MR. EDLING:    Thank you very much, your Honor.
Case 3:18-cv-00457-JM-LL Document 45 Filed 12/26/18 PageID.2066 Page 74 of 74
                                                                    74


 1                MS. WARNER:    Thank you, your Honor.

 2                (Conclusion of proceedings.)

 3

 4

 5                                     --oOo--

 6

 7    I certify, by signing below, that the foregoing is a correct

 8    stenographic transcript of the oral proceedings had in the

 9    above-entitled matter this 19th day of December, 2018.           A

10    transcript without an original signature or conformed signature

11    is not certified.     I further certify that the transcript fees

12    and format comply with those prescribed by the Court and the

13    Judicial Conference of the United States.

14
                  /S/ Amanda M. LeGore
15                   ____________________________________

16            AMANDA M. LeGORE, RDR, CRR, CRC, FCRR, CACSR 14290

17

18

19

20

21

22

23

24

25
